Citation Nr: 1338106	
Decision Date: 11/20/13    Archive Date: 12/06/13

DOCKET NO.  08-11 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a higher evaluation for an acquired psychiatric disorder, to include depressive disorder, evaluated as 10 percent disabling from December 6, 2006; 30 percent disabling from October 29, 2008; and 50 percent disabling from May 5, 2012.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Layton, Counsel



INTRODUCTION

The Veteran served on active duty from February 1971 to December 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2006 and May 2007 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, and Louisville, Kentucky, respectively.  Jurisdiction over this case remains with the RO in Louisville, Kentucky.

In May 2008, the Veteran requested a hearing before the Board.  However, the Veteran subsequently withdrew his request in November 2009.  38 C.F.R. § 20.704(e).  Accordingly, the Board may proceed with appellate review of this case.

During the course of the appeal, in May 2009 and November 2012, the RO granted an increased 30 percent disability rating for the psychiatric disorder, from October 29, 2008, and an increased 50 percent disability rating, from May 5, 2012.  However, inasmuch as higher disability ratings are available throughout the period of appeal, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating remains viable on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In reviewing the Veteran's appeal for an increased rating, the Board has not overlooked the recent holding of the States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a service connected disability).  However, the Board notes that the Veteran has not specifically indicated that he is unemployed or unemployable as result of his service-connected disability on appeal.  As such, the Board finds that Rice is not applicable to the current appeal because the Veteran has not specifically claimed that his service-connected disability on appeal prevents him from obtaining and/or maintaining employment.  There must be cogent evidence of unemployability in the record.  See Rice, 22 Vet. App. 447, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  Therefore, the Board finds that the current decision need not consider whether the Veteran meets the criteria for entitlement to TDIU.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  The documents in the electronic file have been reviewed in connection with the current claim.

The issue of entitlement to service connection for a lumbar spine disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 


FINDINGS OF FACT

1.  For the period prior to May 5, 2012, the Veteran's service-connected psychiatric disability was manifested by symptoms of intrusive thoughts, chronic sleep impairment, and nightmares; the weight of the evidence is against a finding of occupational and social impairment with reduced reliability and productivity during this period.

2.  Beginning on May 5, 2012, the Veteran's service-connected psychiatric disability was manifested by symptoms of anxiety, intrusive thoughts, chronic sleep impairment, nightmares, depression, mild impairment of memory; the weight of the evidence is against a finding of occupational and social impairment with deficiencies in most areas during this period.


CONCLUSIONS OF LAW

1.  For the period prior to May 5, 2012, the criteria for an evaluation of 30 percent disabling, but no higher, for an acquired psychiatric disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.130, Diagnostic Code 9434 (2013).

2.  For the period beginning on May 5, 2012, the criteria for an evaluation in excess of 50 percent disabling for an acquired psychiatric disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.130, Diagnostic Code 9434 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

I.  Duties to Notify and Assist

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

In January 2007, VA advised the Veteran of the evidence necessary to support a claim for increased ratings.  He was asked to submit or identify relevant evidence.  The evidence of record was discussed and the Veteran was told how VA would assist him in obtaining additional pertinent evidence.  This letter also advised the Veteran of the manner in which VA determines disability ratings and effective dates.

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013).  In this case, the Veteran was most recently provided a VA examination in May 2012.  The examiner considered the Veteran's claims, as well as the material in the claims file, and conducted a psychiatric examination.  The examiner recorded the Veteran's reported symptoms as well as his own objective observations.  As the May 2012 VA examination report contains both the Veteran's subjective complaints as well as the examiner's objective findings, the Board finds it to be sufficient for adjudication purposes.  Additionally, based on the May 2012 VA examination report and treatment records associated with the claims file, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

II.  Increased Rating Claim

      A.  Law and Regulations

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Separate rating codes identify the various disabilities.  See 38 C.F.R. Part 4 (2013).  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2013).

In general, when an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In general, after the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the Board resolves the benefit of the doubt for each such issue in favor of the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Psychiatric disabilities other than eating disorders are rated pursuant to the criteria of a General Rating Formula.  See 38 C.F.R. § 4.130 (2013).  Under the formula, a 10 percent rating is assigned when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2013).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 21 to 30 indicates that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A GAF score of 11 to 20 indicates that there is some danger of hurting oneself or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement), or an occasional failure to maintain minimal personal hygiene, or gross impairment in communication.  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2013).

      
B.  Factual Background and Analysis

After examining the evidence of record, the Board finds that a disability rating of 30 percent for a psychiatric disability, but no higher, is warranted prior to May 5, 2012.  

In a statement received by VA in December 2006, the Veteran said that he was very depressed.  He related that he was not sleeping well, and he had thoughts of suicide but no plan.

A VA treatment record from December 2006 indicates that while the Veteran was having problems with depression, he was not thinking of harming himself or others.  

A January 2007 treatment record reflects that the Veteran experienced increased irritability.  The Veteran reported that he had fleetingly had suicidal ideation but had no plan or intent.  His affect was appropriate, and there were no delusions or hallucinations.  Insight and judgment were deemed fair.  The examiner assigned a GAF score of 60 to 61.

On VA compensation and pension examination in October 2008, the examiner noted that the Veteran did not have a history of suicide attempts or violence.  He was currently being treated with an anti-depressant, but he only saw a doctor for treatment every six months.  The Veteran complained of anxiety symptoms, poor sleep, and panic attacks every two to three months.  The examiner found the Veteran to be clean, neatly groomed, and appropriately dressed.  His speech was unremarkable, and his affect was appropriate.  The Veteran was anxious and easily distracted.  He was unable to do serial sevens.  He was oriented to person, time, and place.  No delusions or hallucinations were present.  The examiner opined that the Veteran had some minor examples of obsessive behavior that did not interfere with his life.  While there were no homicidal thoughts, the Veteran said that he had occasional thoughts of suicide.  Remote and immediate memory was normal, while recent memory was mildly impaired.  The examiner assigned a GAF score of 60.

VA treatment notes from April and October 2009 indicate that the Veteran was clean, calm, and casual.  His speech was normal, and no suicidal or homicidal ideation was present.  His insight and judgment were deemed to be intact.  The examiner assigned a GAF score of 60.

In April 2010, October 2010, February 2011, July 2011, and January 2012, a VA treatment provider wrote that the Veteran had an appropriate appearance and normal speech.  His thought processing was goal oriented without psychosis.  No suicidal or homicidal ideation was reported, and his insight and judgment were deemed intact.  A GAF score of 60 was assigned.

A VA treatment note from April 2012 shows that the Veteran was depressed most of the time.  He denied suicidal and homicidal ideation but reported occasional thoughts of suicide.  He said he had nightmares three times a week, and he experienced anxiety throughout the day.  It was noted that the Veteran enjoyed his job and wanted to continue to work.  The examiner found the Veteran to be oriented to person, place, and time.  His attitude was cooperative, and his speech was normal.  His thought process was linear and goal directed.  No hallucinations were reported, and his memory was normal.  The examiner assigned a GAF score of 55.

Collectively, the aforementioned medical evidence reflects that prior to May 5, 2012, the Veteran's acquired psychiatric disability was manifested predominantly by symptoms no more severe than the following: depression, anxiety, sleep impairment, nightmares, and mild memory loss.  Although the Veteran did occasionally report thoughts of suicide, throughout this period the medical evidence suggests that the Veteran had good insight and judgment.  There is no indication that the Veteran made plans to harm himself or others or that he attempted suicide.  Additionally, the GAF scores for this period range from a low of 55 to a high of 61 and are indicative of the symptomatology represented by a 30 percent, and no higher, disability rating.  Overall, the Veteran's symptomatology does not support an evaluation in excess of 30 percent.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

At no point prior to May 5, 2012, does the Veteran's overall acquired psychiatric symptomatology meet the criteria for a rating in excess of 30 percent.  In this regard, the medical evidence does not show the Veteran to have circumstantial, circumlocutory, or stereotyped speech, panic attacks, difficulty in understanding complex commands, impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, and impaired abstract thinking, or other symptoms that are characteristic of a 50 percent rating.  Rather, the Veteran was cooperative and participated effectively during his examinations, he denied any homicidal thoughts, and he has demonstrated that his speech, thought process, though content, judgment and his memory were intact.  Although the Veteran has demonstrated mild memory loss, the evidence does not reflect that the memory loss is severe enough to manifest itself in symptoms such as retention of only highly learned material or forgetting to complete tasks.  

Turning to the time period from May 5, 2012, on VA compensation and pension examination in May 2012, the examiner opined that the Veteran experienced occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood.  The Veteran was currently employed.  The Veteran indicated that his anxiety, panic attacks, nightmares, and isolation had worsened.  The examiner indicated that the Veteran had a depressed mood, anxiety, panic attacks that occurred weekly or less often, a chronic sleep impairment, flattened affect, disturbances of mood, and impaired impulse control.  The examiner opined that the Veteran's psychiatric disorder did not prevent him from working.  The examiner also opined that the Veteran's current degree of social impairment was moderate due to symptoms of anxiety, panic attacks, and nightmares.  A GAF score of 55 was assigned.

In a May 2012 statement, the Veteran reported several anxiety attacks.  He related that he had trouble sleeping.

In July 2012, the Veteran told a VA treatment provider that he had a panic attack at a recent wedding.  No suicidal or homicidal ideation was found.  The examiner found the Veteran's affect to be mildly anxious, although his speech was deemed normal.  A GAF score of 60 was assigned.

An October 2012 VA treatment note indicates that the Veteran was calm and had normal speech.  The examiner found the Veteran's thought processes to be goal directed and without psychosis.  The Veteran reported that he did some overchecking of his home locks.  No suicidal or homicidal ideation was present.  Insight and judgment were intact.  A GAF score of 54 was assigned.

The evidence of record from May 5, 2012, does not support entitlement to a higher 70 or 100 percent disability rating.  The Board recognizes that the May 2012 VA examiner said that the Veteran experiences occupational and social impairment with deficiencies in most areas; however, the rest of the examination report does not appear to support that conclusion.  Significantly, the examiner opined that the Veteran's psychiatric symptoms were moderate in nature, and she assigned a GAF score of 55.  Further, the examiner indicated that the Veteran did not experience near-continuous panic; rather, she wrote that the Veteran experienced panic attacks weekly or less often.  As such, overall, the May 2012 VA examination report does not support the assignment of a 70 or 100 percent rating.

The Board additionally notes that the Veteran has occasionally reported that he repeatedly checks his locks; however, the evidence does not show that this activity interferes with other routine activities, and as such, does not support the assignment of a 70 or 100 percent rating.  Additionally, while the Veteran has reported fleeting thoughts of suicide, the evidence suggests that these thoughts are not persistent, as most of the treatment notes shows that he did not have suicidal ideation.

The evidence does not show total occupational and social impairment, There is no evidence of speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; inability to establish and maintain effective relationships.  There is no evidence of gross impairment in thought processes and communication or persistence danger of hurting self or others; nor is there persistent delusions and hallucinations, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives or own name.  Significantly, the GAF scores assigned during this period range from 54 to 60, which are indicative of moderate symptoms.  The evidence as shown above does not show the level of social and occupational impairment as contemplated by the 70 or 100 percent schedular evaluations.  

In short, after a review of all the evidence of record, the Board finds that the objective findings of record demonstrate that Veteran's psychiatric disability supports an evaluation of 30 percent, but no higher, prior to May 5, 2012, and of 50 percent thereafter.  At no other point does the medical evidence show or approximate that his symptomatology warrants an assignment of a higher rating.   Accordingly further staged ratings are not warranted.  See 38 C.F.R. § 4.130, Diagnostic Code 9434.

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The United States Court of Appeals for Veterans Claims has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the manifestations of his service connected psychiatric disability are not in excess of those contemplated by the schedular criteria.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned ratings.  Accordingly, the Board has determined that referral of the issue of entitlement to higher ratings for extra-schedular consideration is not in order.



ORDER

Entitlement to disability rating of 30 percent prior to May 5, 2012, and of 50 percent thereafter, but no higher, for an acquired psychiatric disorder is granted, subject to the regulations governing the award of monetary benefits.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


